Title: Remission for John Muse, [25 June 1816]
From: Madison, James
To: 


        
          [25 June 1816]
        
        Whereas at a Circuit Court of the United States for the County of Washington, in the District of Columbia, John Muse, of the said County, was convicted of a misdemeanor, in keeping a disorderly House, whereupon he was sentenced by the Court to pay a fine of five dollars to the United States, and to be imprisoned until the said fine, and the costs of the prosecution against him, should be first paid and satisfied; and whereas it is represented to me that the said John Muse has undergone a long confinement in prison, and that he is entirely unable to pay the said fine, and satisfy the costs incurred in the said Prosecution: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing and requiring that the said John Muse be forthwith discharged from his Imprisonment.
        In testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington, this 25th day of June A.D 1816, and of the Independence of the U. States the fortieth.
        
          James Madison,By the President,James Monroe, Secy of State.
        
      